       Case 2:21-cv-01145-BWA-DPC Document 23 Filed 08/20/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 LUKE FONTANA                                                                  CIVIL ACTION

 VERSUS                                                                        NO. 21-1145

 JOSEPH R. BIDEN, JR., et al.                                                  SECTION M (2)



                                             ORDER & REASONS

         Before the Court is the motion of defendant Bill & Melinda Gates Foundation (the “Gates

Foundation”) to dismiss pursuant to Rule 12(b) of the Federal Rules of Civil Procedure.1 The

motion was set for submission on August 26, 2021. Local Rule 7.5 of the United States District

Court for the Eastern District of Louisiana requires that a memorandum in opposition to a motion

be filed no later than eight days before the noticed submission date, which in this case was August

18, 2021. Plaintiff Luke Fontana, who is a practicing attorney representing himself, has not filed

an opposition. Accordingly, because the motion to dismiss is unopposed, and it appears to the

Court that the motion has merit,2



         1
           R. Doc. 22.
         2
            This case arises from Fontana’s attempt to “vindicate the democracy of the United States” by seeking
declaratory relief to halt an alleged global conspiracy known as “The Great Reset.” R. Doc. 1 at 2, 4. The Gates
Foundation argues that Fontana has not demonstrated Article III standing. R. Doc. 22 at 2-3. Article III of the
Constitution specifies that a federal court’s “power extends only to ‘Cases’ and ‘Controversies.’” Spokeo, Inc. v.
Robins, 578 U.S. 856, 136 S. Ct. 1540, 1546 (2016). “Standing to sue is a doctrine rooted in the traditional
understanding of a case or controversy,” which developed in the jurisprudence “to ensure that federal courts do not
exceed their authority as it has been traditionally understood.” Id.. The standing “doctrine limits the category of
litigants empowered to maintain a lawsuit in federal court to seek redress for a legal wrong.” Id.
          A plaintiff must establish standing as to each claim asserted. Town of Chester v. Laroe Estates, Inc., __ U.S.
__, 137 S. Ct. 1645, 1650 (2017). “[T]he ‘irreducible constitutional minimum’ of standing consists of three elements.”
Spokeo, 136 S. Ct. at 1547 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). The plaintiff must
demonstrate that he has “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the
defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Id. (citing Lujan, 504 U.S. at 560-
61; Friends of the Earth, Inc. v. Laidlaw Env’t Servs., 528 U.S. 167, 180-81 (2000)).
          “In addition to the limitations on standing imposed by Art. III’s case-or-controversy requirement, there are
prudential considerations that limit the challenges courts are willing to hear.” Sec'y of State of Md. v. Joseph H.
Munson Co., 467 U.S. 947, 955 (1984). Generally, the plaintiff “‘must assert his own legal rights and interests, and
       Case 2:21-cv-01145-BWA-DPC Document 23 Filed 08/20/21 Page 2 of 2




         IT IS ORDERED that the motion of defendant Bill & Melinda Gates Foundation to dismiss

(R. Doc. 22) is GRANTED.

         New Orleans, Louisiana, this 20th day of August, 2021.


                                                                 ________________________________
                                                                 BARRY W. ASHE
                                                                 UNITED STATES DISTRICT JUDGE




cannot rest his claim to relief on the legal rights or interests of third parties.” Id. (quoting Warth v. Seldin, 422 U.S.
490, 499 (1975)).
           Fontana describes himself as “an individual and attorney who has dedicated his life to defending the rights
of all citizens, the constitution, and the democracy of this nation that he holds dear to him.” R. Doc. 1 at 3. He has
not alleged his own particularized concrete injury, so he does not have standing to bring a claim against the Gates
Foundation. Having concluded that Fontana does not have standing, the Court need not address whether the Gates
Foundation’s additional arguments for dismissal have merit.


                                                            2
